DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 22-28 are allowed.
The following are examiner’s statement of reasons for allowable subject matter: 
Referring to claim 22, the Hutt et al reference (US Patent Pub. 20050259831 A1) discloses a boat. The Hutt et al reference taken alone or in combination with another, do not disclose, teach or fairly suggest the boat as a whole comprising: a hull including a bow, a transom, and port and starboard sides; a deck including a floor; a windshield mounted at a first non-zero angle with respect to the floor; an audio system including a first speaker and a second speaker; and a control console located proximate the windshield, the control console including: a top surface and an opening in the top surface, the first speaker being mounted under the top surface of the control console at a second non-zero angle with respect to the floor, the first speaker being positioned to direct sound emanating from the first speaker through the opening in the control console; a steering wheel having a steering column; an upper display screen located above the steering column; and a side display screen located on one of the inboard or outboard sides of the steering column, the side display screen being configured to display thereon a plurality of user-selectable options to operate the audio system as recited in claim 22.
Claims 23-28 depend on claim 22. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 17 of 17/712,532
A boat comprising: a hull including a bow, a transom, and port and starboard sides; a deck including a floor; a windshield mounted at a first non-zero angle with respect to the floor; a first seating area located in the bow of the boat, forward of the windshield; a second seating area located aft of the windshield; a console positioned proximate the windshield and between the first seating area and the second seating area, the console including a top surface and an opening; and a plurality of speakers, the plurality of speakers including at least one speaker located forward of the windshield and at least one speaker located aft of the windshield, the at least one speaker located aft of the windshield being mounted under the top surface of the console at a second non-zero angle with respect to the floor and being positioned to direct sound emanating from the speaker through the opening in the console.
Claim 1 of 10,241,746
A boat comprising: a hull including a bow, a transom, and port and starboard sides; a deck including a floor; a windshield mounted at a first non-zero angle with respect to the floor; a dash positioned proximate the windshield, the dash including a top surface and an opening; and a speaker mounted under the top surface of the dash at a second non-zero angle with respect to the floor, the speaker being positioned to direct sound emanating from the speaker through the opening in the dash, wherein the windshield is configured to reflect the sound emanating from the speaker as reflected sound, and the first non-zero angle of the windshield and the second non-zero angle of the speaker are configured to direct the reflected sound in an aft direction.

Claim 9 of 10,241,746
The boat according to claim 1, further comprising a centerline, the dash being positioned on the starboard side of the centerline of the boat.

Claim 10 of 10,241,746
The boat according to claim 9, further comprising: a second dash positioned proximate the windshield on the port side of the centerline of the boat, the second dash including a top surface and an opening; and a second speaker mounted under the top surface of the second dash at a third non-zero angle with respect to the floor, the second speaker being positioned to direct sound emanating from the speaker through the opening in the second dash, wherein the windshield is configured to reflect the sound emanating from the second speaker as reflected sound, and the first non-zero angle of the windshield and the third non-zero angle of the second speaker are configured to direct the reflected sound in an aft direction.




Claim 17 of (application 17/712,532, hereinafter referred to as ‘532) is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 9-10 of Patent No. 10,241,746 B2 (hereinafter referred to as ‘746). 
Claim 17 of ‘532 is obvious various wordings of the combined claims 1 & 9-10 of ‘746.

Claim 17 of 17/712,532
A boat comprising: a hull including a bow, a transom, and port and starboard sides; a deck including a floor; a windshield mounted at a first non-zero angle with respect to the floor; a first seating area located in the bow of the boat, forward of the windshield; a second seating area located aft of the windshield; a console positioned proximate the windshield and between the first seating area and the second seating area, the console including a top surface and an opening; and a plurality of speakers, the plurality of speakers including at least one speaker located forward of the windshield and at least one speaker located aft of the windshield, the at least one speaker located aft of the windshield being mounted under the top surface of the console at a second non-zero angle with respect to the floor and being positioned to direct sound emanating from the speaker through the opening in the console.
Claim 1 of 10,922,045
A boat comprising: a hull including a bow, a transom, and port and starboard sides; a deck including a floor; a windshield mounted at a first non-zero angle with respect to the floor; a dash positioned proximate the windshield, the dash including a top surface and an opening; and a speaker mounted under the top surface of the dash at a second non-zero angle with respect to the floor, the speaker being positioned to direct sound emanating from the speaker through the opening in the dash.

Claim 2 of 10,922,045
The boat according to claim 1, further comprising a centerline, the dash being positioned on the starboard side of the centerline of the boat. 

Claim 3 of 10,922,045
The boat according to claim 2, further comprising: a second dash positioned proximate the windshield on the port side of the centerline of the boat, the second dash including a top surface and an opening; and a second speaker mounted under the top surface of the second dash at a third non-zero angle with respect to the floor, the second speaker being positioned to direct sound emanating from the speaker through the opening in the second dash. 


Claim 5 of 10,922,045
A boat comprising: a hull including a bow, a transom, and port and starboard sides; a deck including a floor; a windshield mounted at a first non-zero angle with respect to the floor; and a speaker positioned proximate the windshield at a second non-zero angle with respect to the floor, the speaker being positioned at the second non-zero angle to form an acute angle with the windshield. 

Claim 9 of 10,922,045
The boat according to claim 5, wherein the speaker is a first speaker and the boat further comprises a second speaker positioned proximate the windshield at a third non-zero angle with respect to the floor, the second speaker being positioned at the third non-zero angle to form an acute angle with the windshield. 

Claim 10 of 10,922,045
The boat according to claim 9, further comprising a centerline, the first speaker being positioned on the starboard side of the centerline of the boat and the second speaker being positioned on the port side of the centerline of the boat.



Claim 17 of (application 17/712,532, hereinafter referred to as ‘532) is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5 & 9-10 of Patent No. 10,922,045 B2 (hereinafter referred to as ‘045). 
Claim 17 of ‘532 is obvious various wordings of the combined claims 1-3, 5 & 9-10 of ‘045. 

Claim 17 of 17/712,532
A boat comprising: a hull including a bow, a transom, and port and starboard sides; a deck including a floor; a windshield mounted at a first non-zero angle with respect to the floor; a first seating area located in the bow of the boat, forward of the windshield; a second seating area located aft of the windshield; a console positioned proximate the windshield and between the first seating area and the second seating area, the console including a top surface and an opening; and a plurality of speakers, the plurality of speakers including at least one speaker located forward of the windshield and at least one speaker located aft of the windshield, the at least one speaker located aft of the windshield being mounted under the top surface of the console at a second non-zero angle with respect to the floor and being positioned to direct sound emanating from the speaker through the opening in the console.
Claim 1 of 11301205
A boat comprising: a hull including a bow, a transom, and port and starboard sides; a deck including a floor; a windshield mounted at a first non-zero angle with respect to the floor; a first seating area located in the bow of the boat, forward of the windshield; a second seating area located aft of the windshield; a console positioned proximate the windshield and between the first seating area and the second seating area, the console including a top surface and an opening; and a plurality of speakers, the plurality of speakers including at least one speaker located forward of the windshield and at least one speaker located aft of the windshield, the at least one speaker located aft of the windshield being mounted under the top surface of the console at a second non-zero angle with respect to the floor and being positioned to direct sound emanating from the speaker through the opening in the console such that the sound reflects off the windshield in an aft direction into the second seating area.
Claim 29 of 17/712,532
A boat comprising: a hull including a bow, a transom, port and starboard sides, and a centerline extending from the bow to the transom; a deck including a floor; a windshield mounted at a first non-zero angle with respect to the floor; a first seating area located in the bow of the boat, forward of the windshield; a second seating area located aft of the windshield; a first console located on a starboard side of the centerline, proximate the windshield, the first console being located between the first seating area and the second seating area, the first console including a top surface and an opening; a first speaker mounted under the top surface of the first console at a second non-zero angle with respect to the floor, the first speaker being positioned to direct sound emanating from the first speaker through the opening in the first console; a second console located on a port side of the centerline, proximate the windshield, the second console being located between the first seating area and the second seating area, the second console including a top surface and an opening; and a second speaker mounted under the top surface of the second console at a third non-zero angle with respect to the floor, the second speaker being positioned to direct sound emanating from the second speaker through the opening in the second console.
Claim 13 of 11301205
A boat comprising: a hull including a bow, a transom, port and starboard sides, and a centerline extending from the bow to the transom; a deck including a floor; a windshield mounted at a first non-zero angle with respect to the floor; a first seating area located in the bow of the boat, forward of the windshield; a second seating area located aft of the windshield; a first console located on a starboard side of the centerline, proximate the windshield, the first console being located between the first seating area and the second seating area, the first console including a top surface and an opening; a first speaker mounted under the top surface of the first console at a second non-zero angle with respect to the floor, the first speaker being positioned to direct sound emanating from the speaker through the opening in the first console such that the sound reflects off the windshield in an aft direction into the second seating area; a second console located on a port side of the centerline, proximate the windshield, the second console being located between the first seating area and the second seating area, the second console including a top surface and an opening; and a second speaker mounted under the top surface of the second console at a third non-zero angle with respect to the floor, the second speaker being positioned to direct sound emanating from the speaker through the opening in the second console such that the sound reflects off the windshield in an aft direction into the second seating area.


Claims 17 & 29 of (application 17/712,532, hereinafter referred to as ‘532) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 13 of Patent No. 11301205 (hereinafter referred to as ‘205). 
Claims 17 & 29 of ‘532 are obvious various wordings of the combined claims 1 & 13 of ‘205. 

Claims 17-21 & 29-36 will be allowable once double patenting rejection is overcome.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190. The examiner can normally be reached Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651                             			10/7/2022